 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CRAIG RICHARD,                                    No. 2:17-cv-2338 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    F. MENDOZA, et al.,
15                       Defendants.
16

17          This court previously ordered defendant to serve on plaintiff a copy of the fully executed

18   settlement agreement, if they had not already done so. ECF No. 45. On February 4, 2019, the

19   court received defendants’ notice of compliance with this order—informing the court they had

20   mailed the requested document twice. ECF No. 46. Plaintiff now requests that the court sanction

21   defendants because he still has not received a copy of the agreement. ECF No. 47 at 2. In

22   response to this request, defendants have filed a copy of a letter from plaintiff confirming that he

23   has received a copy of the fully executed agreement. ECF No. 48 at 9. Plaintiff’s request for

24   sanctions is therefore denied.

25          Plaintiff also informs the court that defendants’ have failed to update him on the status of

26   the settlement payment. ECF No. 47 at 2. As outlined in the settlement agreement, CDCR

27   agreed to “make a good-faith effort to pay the settlement amount . . . within 180 days” of

28   plaintiff’s delivery of the signed agreement, notice of voluntary dismissal, and the required Payee
                                                        1
 1   Data Forms. ECF No. 44 at 6. It appears these documents were signed by both parties on
 2   January 10, 2019—the date of the settlement conference—and were presumably delivered to
 3   defendants on that date. There is no provision in the settlement agreement that mandates periodic
 4   updates from counsel (id. at 5-8), and counsel has stated that he is amenable to providing plaintiff
 5   updates upon request as a professional courtesy (ECF No. 48 at 2 n.1). Therefore, the court will
 6   neither sanction counsel for failing to provide regular updates regarding the status of payment of
 7   the settlement proceeds nor require that counsel provide such updates. However, if plaintiff does
 8   not receive the settlement payment by July 9, 2019 (180 days after the settlement conference), he
 9   should notify the court. In the interim, if plaintiff wants an update as to the status of the
10   settlement payment, he should request one from defendants’ counsel.
11          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for sanctions (ECF No.
12   47) is DENIED.
13   DATED: February 28, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
